Name: 90/231/EEC: Commission Decision of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  health
 Date Published: 1990-05-18

 Avis juridique important|31990D023190/231/EEC: Commission Decision of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany Official Journal L 128 , 18/05/1990 P. 0017 - 0018*****COMMISSION DECISION of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany (90/231/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (4), as last amended by Directive 89/662/EEC, and in particular Article 7 thereof, Whereas several outbreaks of classical swine fever have occurred in different parts of the Federal Republic of Germany; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based pork products; Whereas, since it is possible to identify a geographically limited area which presents a particular risk, the restrictions on trade could be applied on a regional basis; Whereas the authorities of the Federal Republic of Germany have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Federal Republic of Germany shall not send, after 7 May 1990, to other Member States: - live pigs coming from those parts of their territory described in the Annex, - fresh pigmeat and pigmeat products obtained from pigs referred to in the first indent. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Directive 80/215/EEC. Article 2 1. The health certificate provided for in Directive 64/432/EEC accompanying pigs sent from the Federal Republic of Germany must be completed by the following: 'Animals in accordance with Commission Decision 90/231/EEC of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany.' 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (5), as last amended by Directive 89/662/EEC, accompanying pigmeat sent from the Federal Republic of Germany must be completed by the following: 'Meat in accordance with Commission Decision 90/231/EEC of 7 May 1990, concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany.' 3. The health certificate provided for in Directive 77/99/EEC of 21 December 1976 on animal health problems affecting intra-Community trade in meat products (6), as last amended by Directive 89/662/EEC, accompanying meat products sent from the Federal Republic of Germany must be completed by the following: 'Products in accordance with Commission Decision 90/231/EEC of 7 May 1990 concerning certain protection measures relating to classical swine fever in the Federal Republic of Germany.' Article 3 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 4 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 5 This Decision is addressed to the Member States. Done at Brussels, 7 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No 121, 29. 7. 1964, p. 2012/64. (6) OJ No L 26, 31. 1. 1977, p. 85. ANNEX The territory of: - The Rheingau-Taunus Kreis, - The City of Wiesbaden, - The Mayen-Koblenz Kreis.